Detailed Action

Response to Arguments

Applicant's arguments filed on August 10, 2021 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that references Waechter (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) used in the rejection to reject the limitations of determining a compression level based on a distance between the transmitter and receiver and of determining a transmission bandwidth based on the determined compression level is not proper because the references do not describe the compression and transmission of ultrasound data [see applicant’s arguments pg. 9 last paragraph]. The applicant further argues that the examiner has relied on hindsight and applicant’s teachings to combine the references [see applicant’s arguments pg. 10 first paragraph].
The examiner respectfully disagrees with the applicant. Waechter, Kohno and Ahmed were not used to show ultrasonic data and its transmission because Gaster (US-10,278,581), which was part of the rejection, was used for that purpose. Waechter, Kohno and Ahmed were used in a general sense to show how data can be compressed for transmission because Gaster already showed that data that is transmitted wirelessly could be ultrasonic data and that a base station can be the receiver of that data [see Gaster fig. 1B, fig. 2]. Waechter teaches that ultrasonic data can be dynamically 
In regards to applicant’s arguments of the examiner using hindsight or the applicant’s invention to combine the references, the examiner respectfully disagrees with the applicant. As previously explained, Waechter, Kohno and Ahmed were used in a general sense to show how data can be compressed for transmission. Furthermore, 

In regards to claim 16 and 21, the applicant makes similar arguments as for claim 1. As shown above for claim 1, the applicant’s arguments are not persuasive.
 
In regards to claim 3, 4, 12, 13 and 21, the examiner took official notice that it is well known in the art that alerts can be presented to a user using synthetic audio. The applicant did not argued the official notice. Therefore, the official notice has become applicant’s admitted prior art. 

Objections

Claim(s) 1, 3-7, 9, 12-15 and 22 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 15 “wherein the data is represents the detected ultrasound signal”. The sentence is grammatically incorrect. Line 15 must . Appropriate correction is required.
Also, the claim recites in lines 19-20 “level, a data transmission bandwidth for the wireless ultrasound transducer”. The limitation of a transmission bandwidth for the claimed transducer was already defined in line 2 of the claim. Therefore, lines 19-20 must recite “level, [[a]] the data transmission bandwidth for the wireless ultrasound transducer”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-7, 9, 12-15 and 22, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 7, the claim recites in line 3 “a signal transmitted between the wireless health monitoring device to the base station”. The limitation is grammatically incorrect because the word “between” must be followed by a first item and the word “and”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “a signal transmitted from the wireless health monitoring device to the base station”.

In regards to claim 22, the claim recites in lines 1-2 “wherein said determining of a data compression level is”. The limitation of compression level was already defined in claim 1. Therefore, lines 1-2 must recite “wherein said determining of [[a]] the data for compressing the data is”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6-7, 9 and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 4, the claim recites in line 3 “detected by the receiver”. The word “the” in front of the limitation(s) “receiver” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “detected by the base station”.

In regards to claim 6, the claim recites in line 2 “detected by the receiver”. The word “the” in front of the limitation(s) “receiver” means that the limitation(s) was/were base station”.

In regards to claim 7, the claim recites in line 3 “between the mobile transmitter and the receiver”. The word “the” in front of the limitation(s) “mobile transmitter” and “receiver” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “between the wireless ultrasound transducer and the base station”.
Also, the claim recites in lines 3-4 “a signal transmitted between the wireless health monitoring device to the base station”. The word “the” in front of the limitation(s) “wireless health monitoring device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a signal transmitted from the wireless ultrasound transducer to the base station”.

In regards to claim 9, the claim recites in line 4 “from the wireless health monitoring device to the base station”. The word “the” in front of the limitation(s)  wireless ultrasound transducer to the base station”.

In regards to claim 12, the claim recites in line 2 “at the receiver”. The word “the” in front of the limitation(s) “receiver” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at the base station”.

In regards to claim 13, the claim recites in line 3 “by the receiver”. The word “the” in front of the limitation(s) “receiver” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by the base station”.

In regards to claim(s) 14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979).

In regards to claim 1, Gaster teaches a method for transmitting ultrasound data from a wireless ultrasound transducer configured to be portable by a patient for wireless health monitoring [fig. 1B element 100 and 110 (ultrasound transducer), fig. 2 elements 100 (portable by a patient), 120 (wireless transmission) and 125 (ultrasound transducer), col. 2 L. 47-49 and L. 53-55, col. 7 L. 32-47, col. 13 L. 7-19]. Also, Gaster teaches that the method comprises a step of detecting an ultrasound signal using the wireless ultrasound transducer [col. 7 L. 32-47, col. 13 L. 7-19]. Gaster further teaches that the method comprises a step of transmitting ultrasound data signal from the wireless ultrasound transducer to a base station using a bandwidth [fig. 1B elements 100 and 110 (wireless ultrasound transducer) and 130 (base station), fig. 2 elements 120 and 125, col. 2 L. 47-49 and L. 53-55].

On the other hand, Waechter teaches that a processor that receives detected ultrasound signals can compress the detected ultrasound signals using a dynamic rate compression [fig. 2 elements 26 (ultrasound transducer) and 28 (processor), col. 8 L. 5-11]. This teaching means that the method comprises a step of compressing the data that represents the detected ultrasound signal to generate a compressed ultrasound data signal.
 It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Waechter‘s teachings of digitizing and dynamically compressing the ultrasound signals in the method taught by Gaster because it will permit the device to obtain better signals that will provide more accurate results.
The combination of Gaster and Waechter teaches that the detected ultrasound signal can be transmitted as the ultrasound data signal from the wireless ultrasound transducer (transmitter) to the base station (receiver) [see Gaster fig. 1B elements 100 and 110 (wireless ultrasound transducer) and 130 (base station), fig. 2 elements 120 and 125, col. 2 L. 47-49 and L. 53-55]. The combination also teaches the processor of the wireless ultrasound transducer can dynamically compress the detected ultrasound signal (data) to obtain the compressed ultrasound data signal (compressed data) [see Waechter col. 8 L. 5-11]. However, the combination does not teach that the data is compressed based on a distance between the transmitter and receiver, and the combination does not teach that the compressed data is transmitted.  

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kohno’s teachings of compressing the data based on the distance between the transmitter and receiver and transmitting the compressed data instead of the uncompressed data in the method taught by the combination because it will permit to the wireless ultrasound transducer/transmitter to transmit the detected ultrasound signal to the base station/receiver efficiently, without errors and without using a lot of bandwidth.
The combination of Gaster, Waechter and Kohno teaches the method comprises a step of transmitting the compressed ultrasound data signal from the wireless ultrasound transducer to the base station using the transmission bandwidth, wherein the 
On the other hand, Ahmed teaches that before transmitting the data, a transmission bandwidth is determined based on attributes of the data to be transmitted such as compression ratio (level) [par. 0044]. This teaching means that the method comprises a step of determining, based at least in part on the determined data compression level, a transmission bandwidth for the transmitter. Also, Ahmed teaches a step of transmitting the compressed data in a signal from the transmitter to the receiver using the determined transmission bandwidth [fig. 3 steps 340 and 370, par. 0050].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ahmed’s teachings of determining the transmission bandwidth in the method taught by the combination because it will permit the device transmitting the data to make sure that there is enough bandwidth to transmit the data.

In regards to claim 5, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, medium or long [see Kohno fig. 19]. This teaching means that a data compression level for a current transmitter-receiver distance is selected from a previously-stored reference compression level corresponding to a transmitter-receiver distance closest to the current transmitter-receiver distance.  

In regards to claim 15, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claim 1 above, teaches the claimed method. Furthermore, the combination teaches that the method can be implemented as instructions stored in a non-transitory computer readable medium and that are executed by a processor [see Gaster col. 16 L. 28-47].

In regards to claim 16, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claims 1 and 15 above, teaches the claimed functionality of the claimed transducer. Therefore, the combination also teaches the claimed apparatus. Furthermore, the combination teaches that the transducer comprises a transmitter and a processor to perform the claimed functions [see Gaster fig. 2 elements 110, 120 and125].

In regards to claim 19, the combination of Gaster, Waechter, Kohno and Ahmed, as shown in claim 5 above, teaches the claimed limitations performed by the processor. Also, the combination teaches that each distance has a corresponding compression level [see Kohno fig. 19]. It is inherent that the distance to compression level correspondence must be stored in memory in order the processor can perform the claimed functions. Therefore, the transducer comprises a memory for storing a plurality of reference compression levels corresponding to respective transmitter-receiver distances. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Smaldone et al. (US-9,454,321) and Applicant’s Admitted Prior Art (APPA).

In regards to claim 3, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach rendering synthetic audio in lieu of the detected ultrasound signal in response to a determination that the determined data compression level satisfies a threshold.
On the other hand, Smaldone teaches that a system processing compressed data, which in the case of the combination is the base station, can generate alerts to a user when the compression level satisfies a threshold [col. 14 L. 19-25 and L. 39-43]. This teaching means that the system renders an alert in lieu of the data in response that the compression level satisfies a threshold.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Smaldone’s teachings of generating alerts based on the compression level in the method taught by the combination because it will permit the device to alert the user when the system is not working at the desired standards.
The combination of Gaster, Waechter, Kohno, Ahmed and Smaldone does not explicitly teach that the alert is presented to the user via synthetic audio. However, the AAPA teaches that presenting alerts to a user via synthetic audio is well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed . 

Claim(s) 4, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Fitch et al. (US-4,633,465) and Applicant’s Admitted Prior Art (APPA).

In regards to claim 4, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach rendering synthetic audio in lieu of the detected ultrasound signal in response to a determination that a predetermined number of bit errors are detected by the receiver.  
On the other hand, Fitch teaches that it is well known in the art that a receiver, which in the case of the combination is the base station, can generate an alarm when the bit error rate is above a threshold (a predetermined number of bit errors are detected) [col. 1 L. 14-21]. This teaching means that the receiver renders an alarm in lieu of the received data in response to a determination that a predetermined number of bit errors are detected by the receiver.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Fitch’s teachings of generating alerts based on bit 
The combination of Gaster, Waechter, Kohno, Ahmed and Smaldone does not explicitly teach that the alert is presented to the user via synthetic audio. However, AAPA teaches that presenting alerts to a user via synthetic audio is well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have used synthetic audio to present the alert to the user because the user will be able to know that an alert has been generated even when the user is not looking directly at a display. 

In regards to claims 12 and 13, the combination of Gaster, Waechter, Kohno, Ahmed, as shown in claim 1 above, teaches that the base station presents the received data to a user [see Gaster fig. 2 element 126, see Kohno col. 4 L. 42-49]. This teaching means that the base station unpacks the compressed data signal in order to display the data.
The combination does not teach rendering synthetic audio in lieu of the detected ultrasound signal in response to a determination that a predetermined number of bit errors are detected by the receiver.  
On the other hand, Fitch teaches that it is well known in the art that a receiver, which in the case of the combination is the base station, can generate an alarm when the bit error rate is above a threshold (a predetermined number of bit errors are detected) [col. 1 L. 14-21]. This teaching means that the receiver renders an alarm in 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Fitch’s teachings of generating alerts based on bit errors in the method taught by the combination because it will permit the device to alert the user when the system is not working at the desired standards.
The combination of Gaster, Waechter, Kohno, Ahmed and Smaldone does not explicitly teach that the alert is presented to the user via synthetic audio. However, AAPA teaches that presenting alerts to a user via synthetic audio is well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have used synthetic audio to present the alert to the user because the user will be able to know that an alert has been generated even when the user is not looking directly at a display. 

In regards to claim 14, the combination of Gaster, Waechter, Kohno, Ahmed and Smaldone, as applied in claim 13 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, medium or long [see Kohno fig. 19]. This teaching means that a data compression level for a current transmitter-receiver distance is selected from a previously-stored reference compression level corresponding to a transmitter-receiver distance closest to the current transmitter-receiver distance.  

In regards to claim 21, the combination of Gaster, Waechter, Kohno, Ahmed and Smaldone, as shown in claim 1 and 4 above, teaches the claimed functionality of the base station. Also, the combination teaches a health monitoring base station of a wireless ultrasound health monitoring system comprising a receiver to receive the data and a processor to perform the claimed functionality [see Gaster fig. 1B element 130].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Akiyama et al. (US-7,733,373).

In regards to claim 6, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach that the transmission of the compressed data signal is terminated when one or more bit errors are detected by the base station/receiver.
On the other hand, Akiyama teaches that a system can stop transmission of data when a receiver detects that a bit error rate is greater than a threshold (one or more bit errors) [abstract L. 1-10].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Akiyama’s teachings of stopping transmission of data when the bit error is too high in the method taught by the combination because it will permit the system to save power when it is known that communications is unreliable and data cannot be communicated. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Koselka et al. (US-9,802,316).

In regards to claim 7, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, teaches that calculating the distance between the wireless ultrasound transducer/transmitter and the base station/receiver includes analyzing  a received signal [see Kohno col. 2 L. 10-18]. However, the combination does not teach that the analysis of the received signal includes a signal strength ("RSS") of the received signal (a signal transmitted from the transmitter to the receiver).
On the other hand, Koselka teaches that the distance between devices can be calculated using the signal strength of a received signal [col. 4 L. 4-6].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Koselka’s teachings of determining the distance by using RSS in the method taught by the combination because RSS provides a simple and accurate way to calculate the distance between two devices.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim 1 above, and further in view of Lee et al. (US-2008/0298461).

In regards to claim 9, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 1 above, does not teach selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and said transmitting the compressed data signal comprises transmitting the compressed data signal from the transducer/transmitter to the base station/ receiver using the selected one or more sub-bands.  
On the other hand, Lee teaches that the depending on whether the data is compressed or not a different bad is used for transmission of data [par. 0047]. This teaching means that the method comprises a step of selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and transmitting the compressed data comprises transmitting the compressed data from the transmitter to the receiver using the selected one or more sub-bands.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lee’s teachings of selecting a band for communication based on compression in the method taught by the combination because it will permit the device to select the best band to transmit the data without errors based on the data that is being transmitted.

Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Waechter et al. (US-10,709,425), Kohno et al. (US-8,452,239) and Ahmed et al. (US-2018/0278979) as applied to claim(s) 1 and 16 above, and further in view of Acharya et al. (US-10,158,534).

In regards to claim 18, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 16 above, does not teach the transmitter is configured to transmit data indicative of the determined data compression level to the receiver together with the digitized ultrasound signal.  
On the other hand, Acharya teaches that a transmitter can transmit the desired data together with metadata that can include information about a compression level of the data being transmitted [col. 16 L. 50-60].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Acharya’s teachings of including information about the compression level in the data that is being transmitted in the method taught by the combination because it will permit the receiver to know how to decompress the compressed ultrasonic signals.

In regards to claim 22, the combination of Gaster, Waechter, Kohno and Ahmed, as applied in claim 16 above, teaches that the data is transmitted from the ultrasound transducer via digital communication methods [see Gaster col. 5 L. 66-67, col. 6 L. 1]. This teaching means that the compressed data is digitized prior to transmission of the data.
The combination does not teach that the determined compression level is transmitted.  
On the other hand, Acharya teaches that a transmitter can transmit the desired data together with metadata that can include information about a compression level of the data being transmitted [col. 16 L. 50-60].


Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ryu et al (US-2015/0164477) teaches a wireless ultrasound transceiver that compresses ultrasound data before transmission [fig. 1 elements 120 and 150, par. 0051 L. 1-3].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685